Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 01/06/2022 is acknowledged.  Claims 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: in the brief description of the drawings, the description of Fig. 18 such as “FIG. 18 is a plan view of the flexible package of FIG. 18 …” is incorrect because FIG. 18 is not a flexible package of FIG. 18; and the description of Fig. 24 is also incorrect because the sectional line 24-24 not 15-15.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show T1, T2, T3.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “the article retrieval feature” in claim 7 and “the external wrap” in claim 8 lack proper antecedent basis.  It appears that claim 7 is depending from claim 3 instead of claim 1, and claim 8 is depending from claim 2 instead of claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ambrose (4,267,684) or Malone et al. (2003/0128898; hereinafter Malone) or, in the alternative, under 35 U.S.C. 103 as obvious over Ambrose or Malone'898 in view of The Official Notice and/or Todt (6,562,740).  
As to claim 1, Ambrose discloses a package (102; Fig.s 4-6) for at least one article comprising a flexible inner sheet (104) having a first surface (the outer surface of the inner sheet as shown in Fig. 4), a second surface (the inner surface), an inner sheet first portion (the top portion; see Fig. 4 below), and an inner sheet second portion (the bottom portion); a flexible outer sheet (105) 

    PNG
    media_image1.png
    280
    464
    media_image1.png
    Greyscale

As to claims 2 and 8, Ambrose further discloses an external wrap (106, Fig. 4; or 118, Fig. 6) surrounding at least a portion of the package as claimed.

As to claim 4, Ambrose further discloses a secondary outer sheet material (106) disposed adjacent the outer surface of at least a portion of the outer sheet and is joined thereto to form one or more secondary expansion chambers.  Malone'898 further discloses a secondary outer sheet material (54) disposed adjacent the outer surface of at least a portion of the outer sheet and is joined thereto to form one or more secondary expansion chambers.  
As to claim 6, Ambrose discloses the inner sheet is configured to partially or fully immobilize the article disposed in the article reservoir (Fig. 6).
As to claim 9, Malone'898 further discloses the inner sheet is a different material than the outer sheet (107; [0066]).  Todt further teaches the protective device comprises an inner layer (12) formed from a different material than an outer layer (14; column 2, lines 25-33).
As to claim 10, to the extent that the package of Ambrose or Malone'898 fails to disclose the inner sheet includes one or more indicia disposed thereon, The Official Notice is taken of an old and conventional practice of providing a package having one or more indicia disposed thereon.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice to modify the package of Ambrose or Malone'898 so the package is constructed with the inner sheet includes one or more indicia disposed thereon to provide more convenience for a user to review information about the package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736